

117 HR 5058 IH: Broadband Incentives for Communities Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5058IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mrs. Fletcher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to establish a competitive grant program to assist local governments in providing efficient review and approval of zoning and permitting applications that facilitate the deployment of broadband infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Broadband Incentives for Communities Act.2.FindingsCongress finds the following:(1)Congress has provided $12,000,000,000 since 2010 in competitive grants and financial assistance to expand broadband connections to unserved rural and underserved low-income communities.(2)Local governments play a significant role in the deployment of broadband infrastructure through their zoning and permitting processes.(3)Local governments will need additional assistance to manage the expected accelerated pace of zoning and permitting applications that facilitate the deployment of broadband infrastructure in their communities.(4)The Federal Government has a critical role to play in encouraging the deployment of broadband infrastructure by local governments.(5)The establishment of a competitive grant program to provide resources to, and incentives for, local governments to fulfill their role in expanding broadband access for all is a vital component of a successful broadband deployment policy.3.Broadband Incentives for Communities Grant Program(a)EstablishmentThe Assistant Secretary shall establish a program to make grants on a competitive basis to covered entities to assist such entities in providing efficient review and approval of covered applications.(b)EligibilityThe Assistant Secretary may only make a grant under this section to a covered entity that does the following:(1)The covered entity submits to the Assistant Secretary an application at such time, in such form, and accompanied by such information and assurances as the Assistant Secretary may require.(2)The covered entity demonstrates readiness for the deployment of broadband infrastructure (including fifth-generation wireless communications infrastructure) in the jurisdiction of the covered entity, including through the following:(A)Adoption and implementation of efficient processes, which comply with applicable Federal standards and regulations, for reviewing covered applications that facilitate wireless and fiber deployment, including those applications relating to projects that make efficient use of existing infrastructure.(B)Adoption and implementation of written policies, ordinances, or guidance that allows the use of expedited processes, such as micro-trenching, for the deployment of broadband infrastructure.(C)With respect to fees for the processing of covered applications—(i)in the case of a covered application described in subparagraph (A), adoption and implementation of fees that are limited to the actual, objectively reasonable costs incurred by the covered entity to process the application and (if applicable) provide access to the right-of-way to which the application relates; and(ii)in the case of any other covered application, adoption and implementation of uniform and objectively reasonable fees, which shall be published in advance of the date on which such fees begin to apply to any such application.(c)Use of fundsA covered entity that receives a grant under this section shall use the grant for one or more of the following:(1)Capacity-building for the covered entity to facilitate the processing of covered applications, including employee training and hiring.(2)The purchase of technology, software, and equipment to facilitate the processing of covered applications, including in a remote work environment.4.Local Broadband Advisory Council(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary shall establish an advisory council, to be known as the Local Broadband Advisory Council, to develop solutions to the challenges shared by local jurisdictions, covered entities, and infrastructure providers in facilitating wireless and broadband deployment, including in unserved and underserved communities.(b)MembershipThe Council shall be composed of broadband deployment stakeholders appointed by the Assistant Secretary, including representatives from the broadband industry, infrastructure providers, local governments, and covered entities.(c)ReportNot later than 1 year after the Council is established under subsection (a), the Council shall submit to the Assistant Secretary and Congress a report on the solutions developed under such subsection.5.Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary such sums as may necessary to carry out this Act.6.DefinitionsIn this Act:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband infrastructureThe term broadband infrastructure means facilities or equipment utilized for the provision of broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations).(3)CouncilThe term Council means the Local Broadband Advisory Council established under section 4.(4)Covered applicationThe term covered application means a zoning or permitting application that facilitates the deployment of broadband infrastructure. (5)Covered entityThe term covered entity means—(A)a political subdivision of a State; or(B)an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(6)StateThe term State means each State of the United States, the District of Columbia, and each commonwealth, territory, or possession of the United States.